DISSENTING OPINION
Bland and Lenroot, Judges,
dissenting in part: We are in accord with the majority as to classification of the communion rail and the base for the same. The low part of the altar rail was classified by the collector as free of duty. The part of the communion rail involved here and its base is a part of the whole communion rail imported, and the whole thing should be regarded as an entirety.
We find ourselves very much in disagreement with the conclusions of the majority as to the so-called “throne”, and feel compelled to state, as briefly as possible, the grounds of such disagreement.
There is no question but that paragraph 1674 should receive a liberal construction to bring about the purposes which Congress intended. United States v. Buffalo Society of Natural Sciences et al., 15 Ct. Cust. Appls. 1, T.D. 42128; Benziger v. United States, 192 U.S. 38. But, there must be some language used which can be so construed. It is our position that there is no language in paragraph 1674 which, when liberally construed, covers the bishop’s throne. The word “pulpit” is the only word claimed to cover the throne, and if it does cover it, it is by reason of the common meaning of the term “pulpit” as found in the dictionaries and lexicographical authorities.
With the hope of finding some definition of the word “pulpit” which would cover the imported throne, and at the same time respond to the intent that Congress had when it used the term, search in every available quarter has been made and no definition (not obsolete) of the word “pulpit” has been found that in any way fits the throne at bar. Surely, a proper definition of the word “pulpit” as used by Congress ought to be found in Webster’s New International Diction*445ary, or Funk & Wagnalls New Standard Dictionary, and we quote, from these authorities, all that could possibly apply to the throne:
Webster’s New International Dictionary, 1932:
pulpit. 1. An elevated place or enclosed stage, in a church, in which the clergyman stands while preaching and from which in churches of many denominations he conducts the services. * * * 3. A desk, or platform, for a public speaker, a reader, or the like. Rare.
Funk & Wagnalls New Standard Dictionary, 1931:
pulpit. 1. An elevated stand or desk in a church, to hold the books and manuscript used by a preacher in discoursing; such a desk with the platform on which it rests, and stairs, seats, and other accessories. In an older form it is a high enclosure, often with a canopy. In some churches it is of small dimensions, upheld by a pillar-bracket, or standing on a pedestal; rarely, it is like an interior balcony, reached by an exterior stairway. * * * 5. [Archaic] A rostrum for a public speaker or lecturer.
It will be observed that there are but two general meanings given to the word “pulpit” in common use in this country. One is an elevated place or enclosed stage in a church in which the clergyman stands while preaching. That definition does not fit the throne involved here and it is not claimed by the majority that it is such a pulpit or a part of such a pulpit. The anomalies which would result from a holding that it is a part of the place where a clergyman stands while preaching are at once apparent.
The second definition of a pulpit is that a pulpit is a desk or an elevated stand for holding the books, etc., of a clergyman while preaching. It would be hard to believe that the majority held the bishop’s throne to fall within this definition.
The opinion of the majority states:
Upon consideration of these definitions, no reason appears why the bishop’s throne should not be held to be a pulpit. It is upon a raised platform within the sanctuary of the church, and, so far as the record shows, is a permanent fixture used by the bishop in official communications and sermons to his congregation,
A raised platform of a certain kind, together with, its furnishings, may be a pulpit in one sense, but the fact that the chair at bar sits on a raised platform does not make the chair a pulpit. Neither does the fact that the bishop preaches from a chair make the chair a pulpit within any of the definitions which should be accepted as conveying the meaning intended by' Congress.
The majority has quoted from, and points specially to, the New International Encyclopaedia, 1910, as follows:
Pulpit. A piece of church furniture used for the delivery of sermons. In the first Christian ages, when the bishops were practically the only preachers, they delivered their addresses from the episcopal throne at the end of the apse; hence a pulpit is called chaire in French to this day. Then the ambo (q.v.) was sometimes used for this purpose, and later the jube or rood-loft between the choir and nave. By the eleventh or twelfth century small movable pulpits had been intro*446duced, which could be brought out at the time of the sermon; and by degrees the modern •pulpit, generally on one side of the nave, was evolved. (We italicize the last clause.)
A pulpit may be called a "chaire” in French, and a bishop’s throne may be called a “chaire” in French, but a throne is not commonly called a pulpit in this country. The importer called the chair "Bishop’s throne” in the entry papers.
The majority calls attention to the fact that Father Johnson stated that the bishop’s throne was a pulpit. We are sure the majority does not feel that such a statement is controlling in the classification of the involved article. The same witness also testified as follows:
A. I began an entire renovation of the cathedral, from the painting and the floors and everything pertaining to the building, and that involved the placing of new altars, altar rails, pulpit, bishop’s throne in the pulpit, and the Stations of the Cross — in fact an entire renovation of the cathedral. (Italics ours.)
Ho did not state that the bishop’s throne was called a pulpit, but said that the throne was a pulpit. He also testified that there was a pulpit in the church from which the priest preached. Obviously, it was not a chair. He also stated that he put the bishop’s throne in the pulpit.
No reason appears why Congress did not put “bishops’ thrones” in paragraph 1674, or why Congress might not have used a general phrase such as “and similar articles” after the specially named articles. This paragraph went into the tariff act by amendment made from the Senate floor. It is possible that Congress sought to avoid complications which would arise in classifications if such a term was used. Paragraph 1446 of the Tariff Act of 1922 contained the provision: “Rosaries, chaplets, and similar articles of religious devotion, of whatever material composed * * *. ” Litigation resulted. See Benziger Bros. v. United States, 14 Ct. Cust. Appls. 270, T.D. 41883.
We are wondering what would be the attitude of the court toward the free admission of a chair identical with the one at bar which was imported, in good faith, etc., for use by the clergy in any of the churches where the chair is used only for seating purposes.